Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities: 
As per listing of serial numbers in the spec, it is informed that applicants are responsible for updating the spec if applications have matured into patents.  For example, 16/397,395 listed in paragraph [0001] is now patented and the spec should be updated to reflect current status of that application.  
Appropriate correction is required.

Claim Objections
3.	Claims 14 and 19 are objected to because of the following informalities:  
As per Claim 14 an d19, they recite the limitation “subsampled … at less than a one-to-one correspondence with the plurality of time steps” which is unclear what the limitation refers. In particular, it is unclear what the “at less than a one-to-one correspondence…” refers; therefore, it is unclear how the “subsampled” step was defined.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 2, 5-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-9, and 11-17 of U.S. Patent No. US 11106841 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claim in the instant invention constitutes an obvious variation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raza (“Detecting Dissimilarities in EM Constitutive Parameters using Differential Imaging Operator on Reconstructed Wavefifield”).
	As per Claim 1 and 16, Raza teaches a computer implemented method/non-transitory machine-accessible storage medium, comprising:
receiving an initial description of a physical device represented by structural parameters within a simulated environment (Figure 1, “Physical setup” on Pg 268, section 3 “data collection phase”, “field data collection…This is necessary to allow for initialization of the region of interest during simulation.”, Figure 2 “Simulation Space”), 
performing a simulation of the physical device in response to an excitation source over a plurality of time steps, wherein the simulated environment includes one or more absorbing boundaries for attenuation of an output of the excitation source during the simulation (section 3 
    PNG
    media_image1.png
    485
    692
    media_image1.png
    Greyscale
section 4 “FDTD is used to generate all the numerical data for both forward and backward wave propagation.”); 
recording attenuated field values of the simulated environment associated with the attenuation during the simulation over the plurality of time steps of the simulation (section 3 “the wave fields at every node in the region of interest are also recorded.”, section 4 “The scattered data stored at the recorder locations”, “The wave plot shows the field as recorded on the recorder string.” on Pg 278); and 
performing a reverse simulation of the physical device in which the attenuated field values are replayed over the plurality of time steps in reverse to recover a field response of the simulated environment at one or more of the plurality of time steps (section 3 “The reverse simulation recreates the scattered wave distribution in the time domain, at every time-step.” Section 4 “Fields at the numerical nodes are all initialized to zero, assuming that the field distribution is below the noise floor. The scattered data stored at the recorder locations are played backwards in time as the simulation is run in reverse. The simulation starts at the last recorded time step and decrements to zero”) .

As per Claim 2, Raza teaches wherein the physical device is an electromagnetic device, wherein the output of the excitation source corresponds to electromagnetic radiation, and wherein the attenuated field values correspond to at least one of electric field or magnetic field at the one or more absorbing boundaries within the simulated environment (Figure 2).  

As per Claim 3 and 17, Raza teaches wherein during the reverse simulation the attenuated field values correspond to one or more excitation sources of the reverse simulation that originate at the one or more absorbing boundaries of the simulated environment (Fig. 2, section 4 ” Berenger's perfect latched layer (PML) attenuating layers are used in this numerical method”), and wherein the attenuated field values are replayed from a particular time step included in the plurality of time steps to an earlier time step included in the plurality of time steps (Section 4 “Fields at the numerical nodes are all initialized to zero, assuming that the field distribution is below the noise floor. The scattered data stored at the recorder locations are played backwards in time as the simulation is run in reverse. The simulation starts at the last recorded time step and decrements to zero”).  

As per Claim 5, Raza teaches wherein the simulated environment includes a plurality of voxels that collectively describe the structural parameters of the physical device, wherein each of the plurality of voxels is associated with a structural value to describe the structural parameters, a field value to describe a field response to the excitation source, and a source value to describe the excitation source, wherein the field response includes the attenuated field values. (“The wave fields in the region will have to be reconstructed using 3D backward simulation. The operator will then create a 3D image showing a low at the locations where the boundary of the objects faces the sources.” on Pg 278).

As per Claim 6, Raza teaches wherein the attenuated field values correspond to the field value of a portion of the plurality of voxels proximate to the absorbing boundaries (Figure 2, “Berenger's perfect latched layer (PML) attenuating layers are used in this numerical method”: finite difference time domain (FDTD) numerical method using PML boundary condition), and wherein the output of the excitation source corresponds to an influence on the field values of the plurality of voxels due to the excitation source during the simulation (“Equation (2) are valid only at the boundary, Equation (3) will return a minimum value only at the boundary. This premise will be used to reconstruct the object boundary.” on Pg 271).

As per Claim 10, Raza teaches wherein the simulated environment includes one or more perfectly matched layers ("PMLs") that correspond to outer boundaries of the simulated environment and collectively surround a plurality of voxels included in the simulated environment that describe the physical device, and wherein the PMLs are included in the absorbing boundaries (Figure 2 “PML Boundary”).  
As per Claim 11, Raza teaches wherein the physical device includes at least one absorbing medium that attenuates the output of the excitation source during the simulation (Figure 2 “Medium 1”), and wherein the absorbing medium is included in the absorbing boundaries (Figure 2 “Medium 1” “PML Boundary”), wherein the absorbing medium and the one or more absorbing boundaries are not information preserving when performing the simulation, and wherein the attenuation corresponds to the information that is lost during the simulation (section 4 “The rapid attenuation of the waves incident in these layers near the boundary of the numerical space, results in very negligible reflection from the edge of numerical space model, thereby simulating wave propagation into infinite space.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Raza (“Detecting Dissimilarities in EM Constitutive Parameters using Differential Imaging Operator on Reconstructed Wavefifield”)  as applied to claims 1-6, 10-11, and 16-17 above, and further in view of Schissler et al. (US 9977644 B2).
As per Claim 4 and 18, Raza fails to teach explicitly wherein the attenuated field values recorded over the plurality of time steps provide a reduced memory footprint relative to a recordation of the field response of the simulated environment during the simulation.  
Schissler et al. teaches wherein the attenuated field values recorded over the plurality of time steps provide a reduced memory footprint relative to a recordation of the field response of the simulated environment during the simulation (Col. 8 lines 50-62).  In particular, Schissler et al. discloses impulse response computation using frequency-domain compression techniques (Col. 8 lines 50-62) to reduce the storage required which corresponds to “provide a reduced memory footprint relative to a recordation of the field response”. 
Raza and Schissler et al. are analogous art because they are all related to a wavefield simulation process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Schissler et al. into Raza’s invention to reduce the storage required (Schissler et al.: Col. 8 lines 50-62). 

As per Claim 13, Raza fails to teach explicitly wherein the attenuated field values are recorded in a compressed representation.  
Schissler et al. teaches wherein the attenuated field values are recorded in a compressed representation (Col. 8 lines 50-62).  

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Raza (“Detecting Dissimilarities in EM Constitutive Parameters using Differential Imaging Operator on Reconstructed Wavefifield”)  as applied to claims 1-6, 10-11, and 16-17 above, and further in view of Min et al. (“All-optical switching in subwavelength metallic grating structure containing nonlinear optical materials”)
	As per Claim 12, Raza fails to teach explicitly wherein the absorbing medium is a non-linear optical material.  
	Min et al. teaches wherein the absorbing medium is a non-linear optical material (left page on Pg 870). In particular, Min et al. teaches the finite difference time domain (FDTD) method finite difference time domain (FDTD) method which is employed to calculate the linear and nonlinear responses of the structure i. e. a structure with nonlinear optical medium (Fig. 1) where the periodic boundary conditions (PBC) are used in the boundaries parallel to the light propagating direction, and the other boundaries are considered with the perfectly matched layer (PML) absorbing boundary conditions (left page Pg 870).
Raza and Min et al. are analogous art because they are all related to a wavefield simulation process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Min et al. into Raza’s invention to provide a system that calculate the properties of a structure with nonlinear media (Min et al.: Abstract).

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Raza (“Detecting Dissimilarities in EM Constitutive Parameters using Differential Imaging Operator on Reconstructed Wavefifield”)  as applied to claims 1-6, 10-11, and 16-17 above, and further in view of Feng (CN 107656272).
As per Claim 14, Raza fails to teach explicitly wherein the attenuated field values are subsampled during the simulation at less than a one-to-one correspondence with the plurality of time steps.
Feng teaches wherein the attenuated field values are subsampled during the simulation at less than a one-to-one correspondence with the plurality of time steps (Pg 3). In particular, Feng teaches FDTD simulation including the interpolation sampling for processing the pre-storing the boundary field at a certain time (Pg 3).
Raza and Feng are analogous art because they are all related to a wavefield simulation process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Feng into Raza’s invention to provide a system that effectively gets dynamic information of the target so obtaining identification and parameter inversion of the target to be measured effectively (Feng: Abstract).

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Raza (“Detecting Dissimilarities in EM Constitutive Parameters using Differential Imaging Operator on Reconstructed Wavefifield”), in view of Feng (CN 107656272) and further in view of Sho (JP2004239736).
Raza teaches most all the instant invention as applied to claims 1-6, 10-11, and 16-17 above.
Raza as modified by Feng teaches most all the instant invention as applied to claim 14 above.
As per Claim 15, Raza as modified by Feng fails to teach explicitly interpolating the attenuated field values that have been recorded to generate at least a one-to-one correspondence between the attenuated field values and the plurality of time steps.
Sho teaches interpolating the attenuated field values that have been recorded to generate at least a one-to-one correspondence between the attenuated field values and the plurality of time steps (Abstract, [0009]-[0010]). 

Raza, Feng., and Sho are analogous art because they are all related to a wavefield simulation process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Sho into Raza and Feng’s invention to provide a system that effectively gets dynamic information of the target so obtaining identification and parameter inversion of the target to be measured effectively (Feng.: Abstract). In particular, JP2004239736 teaches a method for electromagnetic field simulation with absorbing boundary condition and interpolation method to obtain each time a virtual magnetic field component of the electromagnetic field analysis (Abstract) to provide a simulation with higher accuracy, a smaller memory capacity, and a shorter calculation time ([0001]).

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Raza (“Detecting Dissimilarities in EM Constitutive Parameters using Differential Imaging Operator on Reconstructed Wavefifield”), in view of Schissler et al. (US 9977644 B2), and further in view of Feng (CN 107656272).
Raza teaches most all the instant invention as applied to claims 1-6, 10-11, and 16-17 above.
As per Claim 19, Raza fails to teach explicitly wherein the attenuated field values are recorded in a compressed representation, and wherein the attenuated field values are subsampled during the simulation at less than a one-to-one correspondence with the plurality of time steps.  
Schissler et al. teaches wherein the attenuated field values are recorded in a compressed representation (Col. 8 lines 50-62).  
Raza and Schissler et al. are analogous art because they are all related to a wavefield simulation process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Schissler et al. into Raza s invention to reduce the storage required (Schissler et al.: Col. 8 lines 50-62). 
Further CN 107656272 A teaches w wherein the attenuated field values are subsampled during the simulation at less than a one-to-one correspondence with the plurality of time steps (Pg 3). In particular, Feng teaches FDTD simulation including the interpolation sampling for processing the pre-storing the boundary field at a certain time (Pg 3).
Raza as modified by Schissler et al. and CN 107656272 A. are analogous art because they are all related to a wavefield simulation process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Feng into Raza and Schissler et al.’s invention to provide a system that effectively gets dynamic information of the target so obtaining identification and parameter inversion of the target to be measured effectively (Feng: Abstract).


11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Raza (“Detecting Dissimilarities in EM Constitutive Parameters using Differential Imaging Operator on Reconstructed Wavefifield”), in view of Schissler et al. (US 9977644 B2) and Feng (CN 107656272), and further in view of  Sho (JP2004239736).
Raza teaches most all the instant invention as applied to claims 1-6, 10-11, and 16-17 above.
Raza as modified by Schissler et al. and teaches most all the instant invention as applied to claims 1-6, 10-11, and 16-17 above.
Raza as modified by Feng teaches most all the instant invention as applied to claim 19 above.
As per Claim 20, Raza as modified by Schissler et al. and Feng fails to teach explicitly interpolating the attenuated field values that have been recorded to generate at least a one-to-one correspondence between the attenuated field values and the plurality of time steps.
Sho teaches interpolating the attenuated field values that have been recorded to generate at least a one-to-one correspondence between the attenuated field values and the plurality of time steps (Abstract, [0009]-[0010]). 
Raza, Schissler et al. Feng, and Sho are analogous art because they are all related to a wavefield simulation process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Sho into Raza, Schissler et al., and Feng’s invention to reduce the storage required (Schissler et al.: Col. 8 lines 50-62) and to provide a system that effectively gets dynamic information of the target so obtaining identification and parameter inversion of the target to be measured effectively (Feng: Abstract). Further Sho teaches a method for electromagnetic field simulation with absorbing boundary condition and interpolation method to obtain each time a virtual magnetic field component of the electromagnetic field analysis (Abstract) to provide a simulation with higher accuracy, a smaller memory capacity, and a shorter calculation time ([0001]). 

Allowable Subject Matter
12.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject: (Claim 7) “backpropagating the loss metric using the attenuated field values to determine an influence of changes in the structural parameters on the loss metric;”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146